                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                          UNITED STATES DISTRICT COURT                             September 18, 2019
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DM ARBOR COURT, LTD.,                         §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §           CIVIL ACTION H-18-1884
                                              §
THE CITY OF HOUSTON,                          §
                                              §
      Defendant.                              §


                                     FINAL JUDGMENT

      Pursuant to the court’s order signed September 18, 2019 (Dkt. 69), Arbor Court’s motion to

amend (Dkt. 61) is DENIED, and the City’s motion to dismiss (Dkt. 26) is GRANTED. The case

is DISMISSED WITHOUT PREJUDICE.

      This is a FINAL JUDGMENT.

      Signed at Houston, Texas on September 18, 2019.




                                           ___________________________________
                                                   Gray H. Miller
                                            Senior United States District Judge
